Name: Commission Regulation (EEC) No 1602/84 of 6 June 1984 opening an invitation to tender for the sale for export of olive oil held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 6 . 84 Official Journal of the European Communities No L 152/31 COMMISSION REGULATION (EEC) No 1602/84 of 6 June 1984 opening an invitation to tender for the sale for export of olive oil held by the Italian intervention agency qualify neither for the export refund provided for in Article 20 of Regulation No 136/66/EEC nor for the consumption aid provided for in Article 11 of the same Regulation ; Whereas there is an established export trade in olive oil put up in small containers from the Community to the United States of America and to Canada ; whereas if oil subject of an award by tender under this Regula ­ tion were to be exported in bulk to these two coun ­ tries, it might well damage this traditional export trade ; whereas, to guard against this danger, exporta ­ tion in bulk should be allowed only to countries other than the United States of America and Canada ; Whereas Article 20 of Commission Regulation (EEC) No 2730/79 of 29 November 1979 laying down common detailed rules for the application of the system of export refunds on agricultural products Q, as last amended by Regulation (EEC) No 519/83 (8), specifies the evidence required to prove importation into non-Community countries ; Whereas Commission Regulation (EEC) No 2566/79 of 15 November 1979 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States (9) lists the non-member countries of Europe, Africa and the Near and Middle East ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 101 /84 (2), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 5/81 of 1 January 1981 laying down the general rules for the system of the accession compensatory amount for olive oil (3), and in particular Article 7 thereof, Whereas Article 2 of Council Regulation (EEC) No 2754/78 (4) provides that olive oil held by the interven ­ tion agencies is to be put up for sale by tender ; Whereas, pursuant to Article 12 ( 1 ) of Regulation No 136/66/EEC, the Italian intervention agency has bought in, since the 1 975/76 marketing year, large quantities of olive oil ; Whereas Commission Regulation (EEC) No 2960/77 (*), as last amended by Regulation (EEC) No 2041 /83 (*), laid down the conditions for the sale by tender of olive oil ; whereas at the present time there exist opportunities for exporting olive oil ; whereas, therefore, the said oil should be put up for sale under an invitation to tender, providing that, taking into account the world market, the obligation to export is a delay shorter than the normal six months ; Whereas, in order to avoid any export problem, it shall be precisely stated on the package of the product to be exported in one of the denominations set out in the Annex to Regulation No 136/66/EEC ; Whereas the minimum selling price is so fixed that the Community operators enjoy equal conditions of competition with operators in non -member countries ; whereas, accordingly, oil should under this Regulation HAS ADOPTED THIS REGULATION : Article 1 1 . The Italian intervention agency 'Azienda di Stato per gli interventi nel mercato agricolo', hereinafter referred to as 'AIMA', shall open an invitation to tender in accordance with the provisions of this Regu ­ lation and of Regulation (EEC) No 2960/77 for the sale for export of approximately 2 500 tonnes of olive residue oil .(') OJ No 172, 30. 9 . 1966, p. 3025/66 . (2) OJ No L 113, 28 . 4. 1984, p. 7 . (3) OJ No L 1 , 1 . 1 . 1981 , p. 8 . O OJ No L 331 , 28 . 11 . 1978, p . 13 . 0 OJ No L 348, 30 . 12. 1977, p. 46. M OJ No L 200, 23 . 7 . 1983, p . 25 . 0 OJ No L 317, 12. 12. 1979, p. 1 . ( ») OJ No L 58, 5. 3. 1983, p. 5. 0 OJ No L 294, 21 . 11 . 1979, p . 5. No L 152/32 Official Journal of the European Communities 8 . 6 . 84 2. The quantities of olive oil awarded shall not be exported to the United States of America or Canada. 3 . By derogation of the dispositions of Article 1 of Regulation (EEC) No 2960/77, the oil awarded must be exported within four months of the sale, without having been made edible . Article 6 The minimum selling price shall be fixed, in accor ­ dance with the procedure laid down in Article 38 of Regulation No 136/66/EEC, on the basis of the tenders received, not later than the last working day of the month during which the tenders were submitted. The decision fixing the minimum selling price shall be notified forthwith to the Member State concerned. Article 7 The olive oil shall be sold by AIMA not later than the seventh day of each month following that during which the tenders were submitted. Article 2 The invitation to tender shall be made public on 8 June 1984. Particulars of the lots of oil offered for sale and the places where they are stored shall be displayed at the head office of AIMA, via Palestro 81 , Rome, Italy. A copy of the invitation to tender referred to above shall be sent without delay to the Commission . Article 3 The tenders must reach AIMA, via Palestro 81 , Rome, Italy, not later than 2 p.m. (local time) on 22 June 1984. Article 8 The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be Lit 13 000 per 100 kilo ­ grams. The security referred to in Article 1 2 (3) of Regulation (EEC) No 2960/77 shall be Lit 138 000 per 100 kilo ­ grams of olive residue oil. For the purposes of applying the provisions of Article 1 (2), the security referred to in the second subpara ­ graph of this Article shall not be released unless proof is provided that the oil was imported into a non ­ member country other than the United States of America or Canada, except in cases where it has been destroyed during transport as a result of force majeure, or that it has been used for supplies as indicated in Article 5 of Regulation (EEC) No 2730/79. The Member States may, however, exempt the exporter from producing the documentary evidence, other than the transport document, specified in Article 20 of Regulation (EEC) No 2730/79, in the case of a trans ­ action where there is reasonable certainty of arrival at destination of products for which a declaration of export to a non-member country in Europe, Africa, or the Near or Middle East, listed in Regulation (EEC) No 2566/79, was made. Article 4 1 . Tenders shall be made for an olive residue oil of 10 ° acidity. 2. Where the oil awarded has a different degree of acidity from that for which the tender was submitted, the price to be paid shall be equal to the price tendered, increased or reduced in accordance with the scale below :  below 1 0 0 down to 8 ° acidity : an increase of Lit 2 682 for each degree or fraction of a degree of acidity below 10 ° ,  below 8 ° : an additional increase of Lit 2 280 for each degree or fraction of a degree below 8 ° ,  above 10 ° : a reduction of Lit 2 682 for each degree or fraction of a degree above 10 ° . Article 5 Not later than three days after the expiry of the time limit laid down for the submission of tenders, AIMA shall send the Commission a list, without mentioning names, stating the highest tender received for each lot put up for sale . Article 9 The storage charge provided for in Article 1 5 of Regu ­ lation (EEC) No 2960/77 shall be Lit 3 500 per 100 kilograms. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 8 . 6. 84 Official Journal of the European Communities No L 152/33 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 June 1984. For the Commission Poul DALSAGER Member of the Commission